Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the RCE, amendments and arguments filed on 8/29/2022. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 101-120 and 303-310 are pending in the case. Claims 1-100 and 121-302 were cancelled. Claims 309-310 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 101-120 and 303-310 have been considered but are not persuasive for the following reasons. Applicant contends that Rucker, Rodrigo and Drew do not show the physical distance limitations in the claims. The new prior art of Riel-Dalpe and Campbell are provided to show how a data value such as a physical distance parameter can be checked in real time and in response a graphic can be updated as to progress so as to give a user an indicator a percentage of completion. Thus, in light of this new art and rejection below applicants argument as to the allowability of the claims as unpersuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3. 	In light of applicants amendment, the prior 112 (b) rejection is considered moot because the “distance” limitations have been qualified to be a physical distance measurement. 
 
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	Claims 101-120 and 303-310 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et. al. U.S. Publication No. 20170061360 published Mar. 2, 2017, in view of Rodrigo et. al. “Project Management with Monday.com: A 101 introduction” July 22, 2019 and in further view of Drew. et. al. “demonstracion en espanol de Monday.com”, published Feb. 20, 2019. (The page numbers referred to in the rejection below refer to the pdf page number); in further view of Riel-Dalpe et. al. U.S. Publication No. 201502622121 published Sept 17, 2015 or in the alternative in view of Campbell et. al. U.S. Patent Publication No. 20170124049No. 10,579

In regard to Independent claim 101, Rucker teaches a system for enabling display of graphs in tablature, the system comprising:
at least one processor (Rucker teaches a device, 1200, memory 1204, processor 1202, fig. 12 and Para 66-74). configured to:
display a table of items including a plurality of cells, wherein at least some of the plurality of cells include item-associated alphanumeric data, and wherein at least one of the plurality of cells includes a first item-associated variable time-based graphic representing item progress 

    PNG
    media_image1.png
    811
    471
    media_image1.png
    Greyscale

(See also Para 30, 32-36. Fig 4a-d, 5) As shown in Rucker, a table or calendar view of a table with tasks having labels or alphanumeric data. Rucker shows at least item 244, as a dynamic progress indicator that expresses time (para 33). Rucker teaches and suggests other graphics and displays could be used. 
access an indicator of a current point in time; store a due date associated with a first item; compare the stored due date with the current point in time;  determine an extent of progress of the first item at the current point in time; and alter, in a display of the table, the item-associated variable time-based graphic to correspond to the compared stored due date with the current point in time to thereby reflecting, within the at least one of the plurality of cells adjacent to at least one cell containing the item-associated alphanumeric data, a graphical indication of the extent of progress at the current point in time with the compared stored due date and the processor configured to change the first time graphic as a function of time as time elapses. ( See Para 34, 44-46, 54, 57 Fig. 6a-b, Fig. 7-8 and 11). As explained in Rucker, Para 30-33, all of the elements in the charts (Fig 3-8) are interactive. Moreover, each of the tasks have dynamic progress indicators with changing status information as a graphic with them. Rucker teaches the user can change task resource times and dates by interacting with the chart, which as at least shown in fig 6a-6b, the interaction with any one of the tasks is compared to a stored task group due date and reflects progress (Para 33) with real-time data (para 32) and as shown in Fig. 4a-4d the progress can be shown in a variety of graphical ways (para 37-39). Rucker shows the processor changing the graphic as progress (para 33) or rate of completion. 
access an indicator of a current distance; store a distance associated with a second item; compare the stored distance with the current distance;
determine an extent of progress of the second item at the current distance based on the comparison; and alter, in the display of the table, the second item-associated variable time-based graphic to correspond with the compared stored distance with the current distance thereby reflecting, within the at least another of the plurality of cells adjacent to at least one cell containing the item-associated alphanumeric data, a second graphical indication of the extent of progress at the current distance with the compared stored distance, wherein the at least one processor is further configured to change the second time-based graphic to reflect the extent of progress.

    PNG
    media_image2.png
    845
    488
    media_image2.png
    Greyscale

As shown in Rucker, the independent tasks 220e indicates as a progress of Thursday to Sunday or a current distance in days of progress for the associated tasks A and B. The user can alter by expanding the tasks (fig. 6b) to show task A and B which are a corresponding second-items that have a determined distance. Noting that each has a progress related to the independent task progress bar. Thus, the first item is task A and second item is task B and the stored distance is the independent task progress line. Task A and B reflected in other cells are associated with the independent task line and are in adjacent cells containing alphanumeric data (See labels Para 30). As stated above,  Rucker teaches the user can change task resource times and dates by interacting with the chart ( See Para 34, 44-46, 54, 57 Fig. 6a-b, Fig. 7-8 and 11). Thus, the user can alter the task times which will cause the adjustment of a task (para 44) and the progress indicator in multiple cells of Fig 6b if the user is adjusting either task A or B, as the independent task view will also be adjusted. In this case, the user can drag on the second item or task b causing the independent task graphic to change or visa versa the user can drag the task group line causing the progress in each A or B to adjust. 
While, Rucker can show a distance as a number of days and alternatively a distance as the amount of progress over the space of a day or more across a dynamic indicator and can show more than one progress indicator linked to a task and where movement of one by the user (e.g. changing task times or dates) can be an alteration by the user that causes each of the connected progress indicators to change, Rodrigo in the alternative is used to show how a distance of a timeline in terms of progress is connected to a second clock progress type indicator that shows the distance or amount of progress in circular form (See figure below on the right). Rodrigo shows a distance of progress as either complete (full blue or filled in) in the timeline column for a task and a corresponding full check mark in the deadline column, which is a second indicator. 
Rodrigo also shows the Monday.com interface where a column (See section 6, updating status of a task and the timeline indicators in the interface). Rodrigo shows the interface includes the timeline graphic that depicts a change in time as the status items of each pulse are completed. Rodrigo also illustrates the status column where individual status can be set (See page 68). Rodrigo also shows a table (page 2, as the Monday.com board interface). The user easily viewing page 2, 8 can see the colored variation of the timeline that reflects progress toward completion. It is noted the status column in green for the first two items reflects done and the colored timeline is filled in whereas the bottom two items in the table do not have a status and no fill in color. On page 5, the board reflects the deadline column or alphanumeric input of a value in relations to the project. As shown in page 12, the deadline is cross-out out when complete.  The combination of the shading in Rucker’s dynamic progress indicators spanning a table (Fig. 3-8) and Rodrigo (Monday.com) actual shading would indicate to the user the actual completion status of a task at a glance and would show storing a first distance of a task compared to progress of a task with multiple indicators.. Rodrigo shows page 11, changing status of a task and in response by stating for example “done” the time-based graphic (page 12) will adjust to be blue (See far right column below. 

    PNG
    media_image3.png
    477
    619
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    257
    731
    media_image4.png
    Greyscale

The teachings of Drew in this rejection are relied upon to show further examples of how the timeline in Rodrigo works and how the user can adjust a due date to effect the distance of the progress indicators in a graphical manner. Moreover, how adjusting the timeline through user input on a calendar can cause more than one connected deadline or task graphic to change in tandem. 


For Example, in Drew page 4, a user can insert a timeline column. This is the same timeline feature in Rodrigo, as they both discuss the Monday.com interface. Drew shows the user can selecting on a row in the timeline column (fig. 6) to set the dates (right middle, cursor on cliente A row). The interface presents a calendar view and the user can drag the length of the dates to alter the timeline for the task (See page 7-8), which results in the column dates changing to Feb 19-27 in the row under timeline. The user can drag the other end (Feb. 19) to move to Feb 16, causing the timeline row indicator to compare the date column of Feb 21 in the same row to the task dates. This reflects progress in the timeline indicator as approx. 30% completion (page 10). Further alteration of the calendar view with an adjustment to the 13th on the line causes the timeline view to be filled 2/3 of the way. The point of reference was the initial dates were on page 7 as stored and compared to Feb 21. When the user altered the length of the timeline task dates the progress bars changed in length to reflect completion percentages. (See page 11-12).  As shown in page 13, the user can view multiple tasks at the same time in the calendar. Further, as shown in page 18-19, the user can set a column as a deadline column causing a second linked graphic to change when the timeline is adjusted. For example, the date column is a deadline column. The user page 20 can link status to due dates to provide a circular progress indicator as a reflection of completion (page 21-22, circular pie indicators).   The user can set another column as deadline page 29, in the timeline column and link the timeline to a status indicator page 30-31, causing a link between the circular date progress indicator and the timeline indicators page 32. Thus, as the user in page 34, manipulates the time task in the table calendar view, page 35 (adjusted dates now Feb 6-14) this adjusted distance change causes the timeline progress distance to be complete but also overdue. As shown in page 36, the user moves the timeline dates for client from Feb 21-24 to Feb 15-18, causing the deadline indicator to be a green check mark, page 38.  Thus, Drew provides a discussion on how the user can, in the alternative to Rucker’s adjustment on the dynamic progress indicator,  an adjustment in Rodrigo/Drew view the calendar view to compare an indicator at a current point in time and allow the user to alter the display of a table to reflect a distance (progress distance in a task or timeline indicator) to display a variable time based graphic corresponding to a compared distance (range of dates) to a deadline and change a second indicator graphically to reflect the extent of progress, as recited in the amended claims. It is noted, the claim does not preclude an interpretation that distance in this case is the distance the progress indicator itself or other progress indicators have moved along with the distance the user drags dates in a user interface to cause the progress indicator to change its displayed distance toward completion of a task. While the specification refers to distance as distance on the map the specification also refers to any distance measure, as indicated above.  The combination of Rucker’s adjustable graphical elements with Rodrigo and Drew adjustable elements would provide the user with multiple ways, as understood by one of ordinary skill in the art to adjust the distance of a progress bar.
Rodrigo expressly states that real time data inputs can be provided by a back-end system and tracked by the system (Para 32) and be provided for a dynamic progress view and shows the amount of work against time (Para 33) where a dynamic view can be updated in various ways such as rate of complete. Rodrigo also suggests displaying task bars in different ways (Para 35) and for different tasks and that can be updated from metadata in the sheet itself (Para 34) so that a person can derive the trend at a glance (Para 36, 45).  Further, a task can be tracked as to whether stalled or delayed and a percentage of time for a task has elapsed where the visualization can be automatically updated (Para 49 and 54). Rodrigo and via Drew provides a location column (page 39, 43) and also a map feature using Google Maps (Page 40-42, 49) where the user can select on the column again and link the location column to the timeline and configure Google maps to visually represent how long it would take to get from location A to location B or other locations while retrieving a GPS locator of the client or device between the start and end locations. For example, as show in page 50,. Nonetheless,  Rodrigo, Drew and Rucker do not specifically state visualization of a “indicator of a physical distance and storing a physical distance associated with a second item or displaying the extent of physical progress” as recited in the claims. 
However, Riel-Dalpe and Campbell are relied upon to show how the skilled artisan at the time of the invention would understand a dynamic visualization, such as those in Rodrigo and Drew, can display a physical distance as progress to a user. Riel-Dalpe teaches a notification system that provides a graphical indication of a position of a vehicle as a extent of physical progress and as an indicator of a physical distance (See fig. 5, as a driver indicator of progress or Fig. 12,which reflects a driver as distance to target indicator 1205 and how much has elapsed to deliver (See also Fig. 15 and 34).  Riel-Dalpe expressly suggests progress bars can be used to show the remaining time as a visual on each order (Para 151) for the purposes of enhancing the customer experience (Para 172). For example, to let a person know the distance physically the driver is to the customer where Realtime progress can be provided to the user (Para 172-179). Moreover, displaying the displacement of the vehicle to the user or task to be completed (Para 185-186, 196-98). The combination of Rodrigo Realtime visualization with Riel-Dalpe indicator would allow for a Realtime physical distance indicator to be visualized for the purposes of updating a viewer with the status of the task of delivery. In combination, and in the alternative, Campbell teaches a user interface where rich data types can be used inside a cell in a table where the data type can be a distance (See Fig. 3). Campbell teaches the data type can be linked to another portion of the interface (fig. 5). Campbell expressly suggests that tables in spreadsheets or applications have the ability to perform intelligent calculations on the data( Para 2) and where adjacent data in a cell can be associated with another cell to perform a calculation. Campbell suggests the data in a cell can be a rich data type that can have relationships with other data types (Para 33) where in context the data can be a physical distance (inches, feet, miles etc.). Campbell teaches the values can be stored in the applications (Para 40) or on the device or in a database (Para 41). Campbell expressly suggest the data in a cell or column of cells can be a distance unit (Para 51). Campbell teaches or suggests distance in units of miles, feet, kilometers, etc. (See also units (Para 55-59). Campbell teaches units in distance can also be linked and converted to show duration (Para 60) and then show for example distances between locations (Para 64) based on a driving input and where the inputs can be updated in Realtime (Para 71). Campbell teaches the interface allows for easier integration with units that have different values and allows for the display of distance and duration input types (Para 163) and allows for customization by the user to have the data represented as they desire (Para 166). By providing geo-location information other data type associations can be made and displayed such as physical distance (Para 168-171). Finally, Campbell expressly states that one field or cell can be related to any number of other objects in the sheet as a compound object (Para 179-182). Thus, allows for association with a first or nth items. In combination with Rodrigo and Drew, Campbell teaches or suggests how distance and duration calculations can be added to any cell in a table for the purposes of linking data type together in context to show different data calculations to the user. 
Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention having the teachings of Rodrigo, Drew, Riel-Dalpe, Campbell and Rucker in front of them to modify the cell graphic or alter the cell graphic in various ways and to display a status of a task by at least “altering” in the display of a table a second time-based graphic to show the extent of progress, as a physical distance, compared to a store date or reference date or location.  The motivation to combine Rodrigo with Rucker comes from Rucker which suggests the dynamic progress can be indicated in different views, at different rates, colors, and where the task bars are customizable (para 33-35) and are fully interactive so to allow a user to retrieve information about a task (Para 44-45).Further motivation comes from Rodrigo to accurately reflect the status of a task and track the progress of a task at a glance (Page 11, bottom) where the indicator reflects the amount of time remaining in a task. Finally, the motivation to combine Drew with Rodrigo is that Drew is a direct explanation of the same interface in Monday.com on how to manipulate the same interface in Rodrigo using the same functions of adjusting dates and progress indicators. The motivation to combine Riel-Dalpe with Rodrigo comes from Riel-Dalpe to enhance the customer experience by using a delivery interface by providing a real time update of a task (pizza delivery) as to the physical distance as a measurement in a graphic to a user thereby improving their satisfaction with the system (Para 158,172-176). The motivation to combine with Rodrigo with Campbell comes from Campbell to display context relationships with data with specific patterns such as those of physical distance and duration (Para 163-165).  
With respect to dependent claim 102, Rucker  teaches the system wherein the graphical indication includes a progress bar that changes in length as a function of time elapsed (See Rucker Para 32-34 and Fig. 3-8, as Rucker shows a dynamic progress bar that reflects a function of time elapsed.) In the alternative, Rodrigo and Drew show the timeline column with indicators to time elapsed by a changing of length of the progress in the timeline. 
With respect to dependent claim 103, Rucker teaches the system wherein the accessing, the determining, and the altering occur in real time (Para 32, real-time data). 
With respect to dependent claim 104, Rucker teaches the system wherein the accessing, the determining, and the altering occur on a periodic basis (See 32-35 and 58.). 
With respect to dependent claims 105-106, Rucker teaches the system wherein a scale of graphical indication reflects that the extent of progress at the current point in time is at least one of a minute, an hour, a day, a week, a month, or a combination of any of the foregoing (See Rucker Fig. 4a-d where the scale can be configured to show a number of different values (Para 37-38 and 59-60) instead of days, as shown. 
With respect to dependent claim 107, Rucker teaches the system wherein the at least one processor is further configured to alter the display of the item-associated variable time-based graphic in response to an action (See Para 44-45). 
With respect to dependent claim 108, Rucker teaches the system wherein the action includes a cursor hover (See hover Para 39).
With respect to dependent claim 109, Rucker teaches the system wherein the at least one of the plurality of cells further includes item-associated alphanumeric data. (See cells include labels that can include alphanumeric information Para 30).
With respect to dependent claim 110, Rucker teaches the system wherein the at least one processor is further configured to alter a display of the at least one of the plurality of cells in response to an action (See Para 44-45). 
With respect to dependent claim 111, Rucker  teaches the system wherein the action includes a cursor hover (See hover Para 39).
With respect to claims 112 – 116, claims 112-16 refer to a non-transient computer readable medium comprising instructions that when executed by a processor perform a substantially similar set of steps as those outlined in system claims (101, 103-104, 106 and 108). Rucker teaches a device, 1200, memory 1204, processor 1202, fig. 12 and Para 66-74.  Thus, are rejected along the same rationale. 

With respect to claims 117 – 120, claims 117-120 refers to a method performing a substantially similar set of steps as those outlined in system claims (101, 103, 106 and 108). Thus, are rejected along the same rationale. 

With respect to dependent claim 303, Rucker as indicated above in view of Rodrigo and Drew teach each element of claims 101. 
Pope does not show wherein the at least one processor is further configured to access, in the same table of items and another table, historical data associated with items titled similarly to the particular item, and determine the due date for the particular item based on the historical data. However, this feature would have been obvious to the skilled artisan in view of Rodrigo, as Rodrigo shows a task as done or completed in the status column, which is considered a historical item completed in the past. The due date was July 4, (page 5).

With respect to dependent claims 304-305, and 307,  Rucker as indicated above of Rodrigo and Drew teach each element of claims 101. 
The system of claim 101, wherein the at least one processor is further configured to receive a user’s cursor hover on the item-associated variable time-based graphic, and in response to the user’s cursor hover, cause display of an interactive calendar. However, this feature would have been obvious to the skilled artisan in view of Rodrigo, as Rodrigo shows an interactive calendar (page 9) and where timelines can be entered and altered by selecting the timeline column (See timelines also page 12) and in Drew pages 7-13).  


With respect to dependent claim 306, Rucker as indicated above of Rodrigo and Drew teach each element of claims 101. 
Pope does not teach  wherein the at least one processor is further configured to detect a cursor hover on the item-associated variable time-based graphic, and in response to the detected cursor hover, cause an alteration of a date range format to days remaining format. However, this feature would have been obvious to the skilled artisan in view of Rodrigo, as Rodrigo shows when a user hovers over the timeline the remaining days are shown. (See Rodrigo top page 12, hovering over timeline cell provides the time remaining before deadline). Further in view of Drew, where the user hover over the timeline column and row causes the values to change to days (page 11, 9 days)

With respect to dependent claim 309-310 , as indicated in the above discussion Rucker in view of Rodrigo and Drew teaches each element of claim 101. 
Rucker in view of Rodrigo does not specifically show the system of claim 101, wherein the second item-associated variable time- based graphic is configured to be updated based on a periodic measure of mileage wherein the graphic is configured to be updated based in part on a GPS location, a starting location, and a destination location. However this limitation would have been obvious to the skilled artisan prior to the effective date of the invention in view of Drew because Drew provides a location column (page 39, 43) and also a map feature using Google Maps (Page 40-42, 49) where the user can select on the column again and link the location column to the timeline and configure Google maps to visually represent how long it would take to get from location A to location B or other locations while retrieving a GPS locator of the client or device between the start and end locations. For example, as show in page 50, an integration can be made with shopify to notify the system to provide a pulse to a group when a package has been shipped, which can be linked to a status column providing updates to the timeline view. As shown in Drew, the user can integrate date from other apps such a Google maps into the system to provide updates and when something happens from one of those apps the data can be provided to the table or group or to a user. Thus, integration of Google Maps can provide using the ETA feature between two destinations at least a mileage and a GPS location. 
Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention having the teachings of Rodrigo, Drew and Rucker in front of them to modify the cell graphic or alter the cell graphic in various ways and to display a status of a task by at least “altering” in the display of a table a second time-based graphic to show the extent of progress compared to a store date or reference date.  The motivation to combine Rodrigo with Rucker comes from Rucker which suggests the dynamic progress can be indicated in different views, at different rates, colors, and where the task bars are customizable (para 33-35) and are fully interactive so to allow a user to retrieve information about a task (Para 44-45).Further motivation comes from Rodrigo to accurately reflect the status of a task and track the progress of a task at a glance (Page 11, bottom) where the indicator reflects the amount of time remaining in a task. Finally, the motivation to combine Drew with Rodrigo is that Drew is a direct explanation of the same interface in Monday.com on how to manipulate the same interface in Rodrigo using the same functions of adjusting dates and progress indicators. 
5. 	Claim 308 is rejected under 35 U.S.C. 103 as being unpatentable over Rucker in view of Rodrigo and Drew and Riel-Dalpe and Campbell  as applied to claim 101 above, and further in view of Campbell et al. U.S. Publication 20170124048 published May 4, 2017. .

With respect to dependent claim 308, as indicated above Rucker in view of Rodrigo and Drew teach each element of claim 101. 
Rucker in view of Rodrigo and Drew do not each 
wherein the at least one processor is further configured to indicate the extent of progress by providing an audio indication in conjunction with the graphical indication.
However, Campbell teaches in a table cell where when data change an audio notification can be sent or played. For example, when a stock price hits a price, send a notification (para 159) that can be in audio form (para 269). Campbell teaches as in fig. 7b where audio can be played within a cell. Campbell teaches real time data such as a twitter feed can be provided in the cell (Para 67). Campbell teaches the live data may have a number of attributes (Para 147-148). Campbell teaches the cell may provide steaming audio (Para 160). The combination of Pope, Rodrigo and Campbell cells would provide a number of data types that can be displayed or heard including audio information as dynamic data. 
	Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Rucker, Drew, Rodrigo and Campbell in front of them to provide an audio indication in the event of the data change to a value in a table. The motivation to combine Pope with Campbell comes from Campbell to display dynamic data within a cell of a table that can include video, audio or other data that can be triggered to inform the user when a data condition has been met (Para 47). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image5.png
    162
    573
    media_image5.png
    Greyscale
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179